Rothrook, J.
The amount in controversy as shown by the petition and injunction bond, which is made x>art of the petition, does not exceed one hundred dollars, and the case comes to us upon a certificate of the trial judge as provided by statute. This certificate sets out the facts at great length. It is not necessary to reproduce the facts in this opinion. It js sufficient to say that we are unable to *759discover any substantial difference between the question certified|in this case and that reviewed in the case of Thomas v. McDaneld, 77 Iowa, 299. We held in that case that under the facts found by the court the plaintiff was entitled to recover attorney’s fees upon the injunction bond. Following that case the judgment in the case at bar will be ' Affirmed.